July 28, 2015




                                JUDGMENT

                 The Fourteenth Court of Appeals
                           LETICIA LOYA, Appellant

NO. 14-14-00208-CV                         V.

                      MIGUEL ANGEL LOYA, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, Miguel Angel
Loya, signed January 6, 2014, was heard on the transcript of the record. We have
inspected the record and find error in the judgment. We therefore order the
judgment of the court below REVERSED and REMAND the cause for
proceedings in accordance with the court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Miguel Angel Loya. We further order this decision certified below for
observance.